Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 03/02/2020 in which claims 1-8 are pending and are being examined.

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to JAPAN 2019-049126 filed 03/15/2019. The certified copy of priority has been filed on 04/10/2020.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 09/09/2020, and 03/02/2020. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 20170356985 A1) in view of in view of Droz et al. (US 20180164439 A1), hereinafter Droz, further in view of Templeton et al. (US 9,383,753 B1), hereinafter Templeton.

	Regarding claim 1, Yoshino discloses an object detector comprising ([0002]):  5an optical scanning system including ([0026]): a light source configured to emit light at a predetermined light-emission cycle ([0165]); and a phototransmitter system configured to scan a certain range with the light emitted from the light source ([0037]); and circuitry configured to control at least one of a scanning range of the phototransmitter 10system and a light-emission cycle of the light source of the optical scanning system to maintain the number of times of light emission for one scan at a constant value, so as to calculate a distance to an object (Fig. 16, element S6).
	Yoshino discloses all the elements of claim 1 but Yoshino does not appear to explicitly disclose in the cited section scan a certain range.
	However, Droz from the same or similar endeavor teaches scan a certain range (Fig. 5, element 504).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino to incorporate the teachings of Droz to improve vehicle safety (Droz, [0017]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Yoshino in view of Droz discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a light-emission cycle.
	However, Templeton from the same or similar endeavor teaches a light-emission cycle (Column 19, line 30-61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino in view of Droz to incorporate the teachings of Templeton to enhance angular resolution of scanning zones (Templeton, Column 1, line 62-66). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 1, 15wherein the circuitry is further configured to set a range of interest within the certain range and control the optical scanning system to increase a frequency of light emission to the range of interest as compared to other range other than the range of interest within the certain range (Droz, Fig. 5, Templeton, Fig. 5A).  

	Regarding claim 203, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 2, wherein the circuitry is further configured to: receive detection light that has been emitted from the optical scanning system and reflected from an object; and calculate a distance value to the object based on the detection light received by the 25photoreceptor system and a control signal for controlling the light source (Yoshino, Fig. 16, Templeton, Column 14, line 31-46).  

	Regarding claim 4, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 3, wherein the circuitry is further configured to: calculate distance values over the certain range as a whole by at least one scan, and  30set the range of interest with a detection point, to which a relative distance to the object is longest among the calculated distance values, as a center point (Yoshino, Fig. 16, Droz, Fig. 5, Templeton, Column 14, line 31-46).  

	Regarding claim 5, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 2, wherein the certain range is included in a detection range of the distance calculator, 35and 21Client Ref. No. FN201905204 wherein the circuitry is configured to: calculate a distance value to the object; and set the range of interest based on calculated result (Yoshino, Fig. 16, Droz, Fig. 5, Templeton, Column 14, line 31-46).  

	Regarding claim 56, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 2, wherein the circuitry is further configured to: perform two or more scans in the other range other than the range of interest within the certain range; and control the optical scanning system to, for each scan, emit light to a different position 10in the other range other than the range of interest within the certain range (Yoshino, Fig. 16, Droz, Fig. 5, Templeton, Column 18, line 51 – Column 19, line 13).  

	Regarding claim 7, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 2, wherein the circuitry is further configured to: perform two or more scans in the range of interest within the certain range, and  15control the optical scanning system to, for each scan, emit light to a same position in the range of interest within the certain range (Yoshino, Fig. 16, Droz, Fig. 5, Templeton, Column 18, line 51 – Column 19, line 13).  

	Regarding claim 8, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 1, wherein a scanning speed of the optical scanning system varies with time, and  20wherein the circuitry is further configured to determine the light-emission cycle based on the scanning speed (Yoshino, Fig. 16, Droz, Fig. 5, [0042], Templeton, Column 18, line 51 – Column 19, line 13).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487